Exhibit 10.2

 

AMENDMENT TO THE CONTRACT MANUFACTURING AGREEMENT’S
SECTION 9 INSURANCE

 

This Amendment To The Contract Manufacturing Agreement’s Section 9 Insurance,
dated June 16, 2014 (this “Amendment Agreement”), is between Amrep, Inc., a
Delaware corporation doing business as “Zep Commercial Sales and Service”
(hereinafter “Zep”), and Apollo Technologies, Inc., a Georgia corporation
(hereinafter “Apollo”).

 

Recitals:

 

A.            Zep and Apollo are parties to a Contract Manufacturing Agreement,
dated May 30, 2014 (hereinafter referred to as the “CMA”).

 

B.            Zep and Apollo have agreed under the CMA to provide, procure
and/or maintain certain insurance pursuant to Section 9 of the CMA.

 

C.            Zep and Apollo have other contracts that they have entered into
which incorporate by reference Section 9 of the CMA.

 

D.            Zep and Apollo desire to amend Section 9 of the CMA and that such
amendment effectively shall amend all other contracts that incorporate by
reference Section 9 of the CMA.

 

E.             The insurance that Zep and Apollo are to provide Section 9 of the
CMA may have certain deductible or self-insured retention (S.I.R.) obligations
(hereinafter the “deductible/S.I.R. obligations”) and Zep and Apollo desire by
this amendment to address their respective obligations concerning the
deductible/S.1.R. obligations.

 

F.              Zep and Apollo desire to also set forth additional terms to
govern their respective obligations regarding the insurance under Section 9 of
the CMA

 

Therefore, in consideration of the mutual agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged, Zep and Apollo agree as follows:

 

1.         Deductible/S.I.R. Obligations.

 

When ever Zep or Apollo are required to provide or procure insurance under the
Zep/Apollo Contracts, or otherwise have promised to provide or procure insurance
under the Zep/Apollo Contracts, the party providing, procuring or obligated to
procure said insurance shall be obligated to pay any deductible/S.I.R.
obligation that is associated with that policy until full satisfaction of the
deductible/S.I.R. obligation regardless whether coverage under that policy is
sought by, or provided to, an insured or additional insured person or entity
that was not obligated to provide or procure that insurance policy.

 

2.         Financial Inability To Pay Deductible/S.I.R. Obligations.

 

If Zep or Apollo are required under this Agreement to pay any deductible/S.I.R.
obligation under any policy and they are without the financial ability to timely
pay said deductible/S.I.R. obligation, due to bankruptcy or any other reason,
they shall remain liable for said payment and required to reimburse upon demand
any person or entity that pays said deductible/S.I.R. obligation for them.

 

--------------------------------------------------------------------------------


 

3.         Additional Insured.

 

For the policies referenced in Section 9 of the CMA, Zep and Apollo will cause
their respective insurers to specifically name the other as an Additional
Insured by endorsement and will provide a copy of said endorsements to other
within 30 days of this Amendment Agreement. Additionally, Zep will specifically
name by endorsement the following Apollo related legal entities as Additional
Insureds: AMC International, Inc. and AHS Animal Health & Science, Inc. Each
party agrees that the obligation to name the other as an Additional Insured,
does not apply to their respective Automobile liability policies or their
Workers Compensation policies; however as to these policies, each party waives
all rights of subrogation against the other by their insurers.

 

4.         Priority of Insurance for Additional Insured

 

Whenever Zep or Apollo are obligated to provide Additional Insured status to the
other, the insurance afforded the Additional Insured shall be primary insurance
for that Additional Insured and any separate insurance directly procured by the
Additional Insured for itself shall be treated as excess insurance to the
coverage provided it as an Additional Insured.

 

5.         Broad Form Contractual Liability Coverage

 

Whenever Zep or Apollo are obligated, under Section 9 of the CMA, to provide
commercial general liability insurance such CGL insurance will include broad
form contractual liability insurance providing coverage for an “insured
contract.”

 

6.         Waiver of Subrogation

 

To the extent any liability, loss, injury or damage is insured by an insurance
policy required pursuant to Section 9 of the CMA and paid by said insurance, Zep
and Apollo jointly waive all rights of subrogation by their insurers against the
other.

 

7.         Miscellaneous.

 

Sections 9 (insurance), 10 (indemnity), 13 (retention of records), 14 (covenant
regarding employees), 15 (entire agreement and waivers), 16 (applicable law and
severability), 17 (assignment), 18 (counterparts), 19 (notices) and 20
(survival) of the CMA are incorporated by reference into this Agreement and
shall apply, mutatis mutandis, to the performance by the parties of their
obligations pursuant to this Agreement. However, if any specific terms in this
Agreement conflict with the incorporated provisions, the terms of this Agreement
shall control.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the date first set forth above.

 

AMREP, INC.

 

APOLLO TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

/s/ Jeff Fleck

 

By:

/s/ Chris Callas

 

Name: Jeff Fleck

 

 

Name: Chris Callas

 

Title: Vice President, Chief Supply Chain Officer

 

 

Title: President

 

2

--------------------------------------------------------------------------------